Citation Nr: 9902903	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-28 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1971 to 
February 1974.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant appeared at a hearing held at the RO on May 6, 
1997.  A transcript of that hearing has been associated with 
the record on appeal.

A videoconference hearing was held on February 18, 1998, with 
the appellant in Atlanta, Georgia, and before Jack W. 
Blasingame, sitting in Washington, D.C., who is the Board 
member rendering the determination in this claim and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1998) (amending 
38 U.S.C.A. § 7102 (West 1991)).  A transcript of the hearing 
is associated with the claims file.

This case was previously before the Board in August 1998 when 
it was remanded to the RO to schedule a hearing before a 
member of the Board at the RO because Mr. Blasingame was, due 
to an extended illness, unavailable to decide the appeal.  
The appellant failed to appear for a hearing at the RO on 
December 9, 1998.  The case was returned to the Board, as has 
Mr. Blasingame.  


FINDINGS OF FACT

1.  The last final denial of a claim of service connection 
for a low back disorder was a March 1985 Board decision.

2.  The additional evidence received since the March 1985 
Board decision, denying the appellants claim for service 
connection for a chronic low back disorder, includes VA 
treatment records from February to May 1996; private medical 
records from Antenor Velazco, M.D., from March 1993 to August 
1995; the transcripts of the appellants testimony in May 
1997 and February 1998; two letters, written in approximately 
June 1972, from the appellant to his mother; the appellants 
Uniform Military Personnel Record; and statements and 
pleadings from the appellant.

3.  The additional evidence is not so significant that it 
must be considered in order to decide fairly the merits of 
the claim.


CONCLUSION OF LAW

The evidence received since the March 1985 Board decision 
that denied service connection for a low back disorder is not 
new and material, and the claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).


Factual Background

Evidence received since March 1985 includes private medical 
records from Antenor Velazco, M.D., dated between March 1993 
and August 1995.

In March 1993 Dr. Velazco examined the appellant for 
complaints of discomfort and pain in his low back area.  Dr. 
Velazco noted that the appellant definitely had a lengthy 
history of discomfort and pain in his low back and radiation 
of pain into his leg.  Two weeks later, Dr. Velazco noted 
that a magnetic resonance imaging [MRI] scan had revealed 
slight bulging of the L5-S1 disc.

In April 1993 Dr. Velazco noted that increased physical 
therapy had aggravated the appellants pain in his legs and 
lower back.

In May 1993 Dr. Velazco noted that the appellants condition 
had improved slightly.

In June 1993 Dr. Velazco noted that the appellants condition 
had improved a lot.

In August 1993 Dr. Velazco opined that, because of the 
appellants lower back pain, a sedentary type job would be 
more appropriate for the appellant than his current 
occupation as a truck driver.

In October 1993 Dr. Velazco noted that the appellant had 
still leg pain and sciatica.

In November 1993 Dr. Velazco noted that the appellant had 
still the same amount of discomfort and pain as before.

In February 1994 Dr. Velazco noted that the appellants 
symptoms remained the same.

In April 1994 Dr. Velazco noted that the appellants pain and 
discomfort had not improved.

In a June 1994 statement, the appellant stated that he had 
jolted his back and fractured his ankle when he had jumped 
from a 60-foot high tower.  He stated that he had had back 
pain since that incident.

In July 1994 Dr. Velazco noted that the appellant had 
recuperated completely and was basically asymptomatic.

In November 1994 Dr. Velazco noted that the appellant had 
developed again discomfort and pain in his low back area.  
Dr. Velazco opined that the pain was a recrudescence of the 
appellants lumbar injury.

In February 1995 Dr. Velazco noted that the appellant was 
still sore.  He opined that the appellant was not going to 
progress while he was employed driving, loading, and 
unloading a truck.

In August 1995 the appellant complained to Dr. Velazco that 
he had developed another bout of discomfort and pain in his 
low back area with irradiation into the back of both thighs.  
He opined that he thought that the appellant would require 
some kind of change in job activity in the future.

VA outpatient treatment records indicate that in February 
1996 the appellant reported a history of chronic low back 
pain with radiation to his right leg since 1972 in the 
military.

In April 1996 the appellant was treated again for low back 
pain.  The examiner noted that magnetic resonance imaging in 
April 1996 indicated minor bulging.

In May 1996 the appellant was treated again for chronic low 
back pain.

In April 1997 the RO obtained the appellants Uniform 
Military Personnel Record, which documented his dates of 
service and duty assignments.

At the May 1997 hearing, the appellant testified that in 
service, while station in the Philippines, he injured his 
back as a result of a jump from a guard tower.  He explained 
that his ankle was broken and that his back was painful.  He 
said that his ankle was placed in a light cast and that he 
was given crutches.  He stated that he was placed on light 
duty for approximately three weeks.  He stated that his next 
duty assignment was in Thailand, where medical care was not 
available.  The appellant stated that later service medical 
records indicating treatment for back pain were for continued 
treatment of the same injury.

The appellant stated that, although he continued to have back 
pain, he did not seek medical treatment as he did not have 
medical insurance.  He stated that he did not know where 
medical treatment was available.  He explained that his 
activities were limited to going to school and working at a 
part-time job.

He stated that he sought medical care in a VA hospital in 
approximately 1977 but was told that he was a little too 
young to be having any back problem.

In May 1997 the appellant submitted two undated letters from 
him to his mother and an enveloped postmarked in June 1972.  
In one letter, the appellant wrote that he was station in the 
Philippines.  In the other letter, he wrote that he had left 
the Philippines and was stationed in Thailand.

At the February 1998 hearing, the appellant testified that he 
jumped from a guard tower when someone shot at him.  He 
stated that the tower was approximately 65-feet high.  He 
recalled that the impact of landing fractured his right ankle 
and jolted his back.  He stated that his ankle was placed in 
a light cast and that he was given crutches.

He stated that he continued to receive treatment for back 
pain from Dr. Velazco.  He stated that he had reported to Dr. 
Velazco that he injured his back in 1972 but that Dr. Velazco 
had not commented in response.

The appellant stated that the back pain did not resolve 
during or after service.  He stated that he treated his pain 
with heat, ice, and pills.  He stated that, in approximately 
1978, he sought treatment at the VA Medical Center in 
Decatur, Georgia.

He stated that since 1986 he had been employed as an over-
the-road truck driver and the prior to that he did heavy 
manual labor.  He stated that he had filed several workers 
compensation claims for being hurt on the job.


Analysis

The appellant is seeking service connection for a low back 
disorder.  In a March 1985 decision, the Board denied 
entitlement to service connection for a chronic low back 
disorder.  The appellant was notified of the decision on 
March 12, 1985.  Therefore, that decision was final.  38 
U.S.C.A. § 7104 (West 1991).  However, the law and 
regulations allow for reopening a claim, even if finality has 
attached, if new and material evidence has been submitted.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1105 (1998).  The evidence to be analyzed as to whether 
new and material evidence has been submitted is all of 
the evidence received since the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App 273 (1996); Glynn v. 
Brown, 6 Vet. App. 523, 528 (1994).

New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If new and material evidence has 
not been submitted, the Board does not need to address the 
merits of the claim.  Sanchez v. Derwinski, 2 Vet. App. 330 
(1992).

As indicated above, the appellants claim of service 
connection for a chronic low back disorder was previously 
denied by the Board in a decision dated in March 1985.  At 
that time, the Board reviewed service medical records, which 
showed that the appellant was treated in October 1973 for low 
back pain; the appellants April 1982 testimony that he had 
jumped from a guard tower in 1972 and that he experienced 
back pain, which he attributed to the 1972 incident; a June 
1972 affidavit from [redacted], who recalled the appellant 
being injured in a jump from a 12-foot tower and the 
appellants frequent complaints of back and leg pain 
following that incident; VA clinical reports from November 
1981 through September 1982, which showed that the appellant 
had been treated several for complaints of low back pain and 
a history of low back pain since 1978; and a June 1984 
affidavit from the appellants spouse, who recalled that the 
appellant sustained injuries in 1972 and experienced 
continuous back pain thereafter.  The Board found that the 
appellant suffered acute and transitory back symptoms during 
service and that the appellants current complaints 
originated many years subsequent to his release from service 
and were unrelated to any back symptoms he experienced in 
service.  The Board concluded that a chronic low back 
disorder was not incurred in or aggravated by service.

The additional evidence received since the March 1985 Board 
decision, denying the appellants claim for service 
connection for a chronic low back disorder, includes VA 
treatment records from February to May 1996; private medical 
records from Dr. Velazco from March 1993 to August 1995; the 
transcripts of the appellants testimony in May 1997 and 
February 1998; two letters, written in approximately June 
1972, from the appellant to his mother; the appellants 
Uniform Military Personnel Record; and statements and 
pleadings from the appellant.

To the extent that this evidence was not previously of 
record, it might be considered new.  However, to the extent 
that these records and testimony merely reflect that the 
appellant continues to suffer from problems with his low 
back, they are cumulative.  Furthermore, even if this 
evidence was considered new, it would have to be probative, 
and none of the above-cited records constitutes competent lay 
or medical evidence showing that the appellants current back 
disorder is connected or linked to a disease or injury 
incurred in service.  The appellants testimony merely 
reiterates the previous statements by the appellant, his 
spouse, and Mr. [redacted] that the appellant injured his back in 
service and had pain thereafter, assertions that were known 
to the Board in March 1985.

To the extent that the evidence, including the appellants 
letters to his mother and the Uniform Military Personnel 
Record, reflects the appellants duty stations or service 
dates, it is not probative with respect to the issue on 
appeal.  Accordingly, the evidence does not provide a basis 
to reopen the last prior denial of the appellants claim.

The appellants pleadings and testimony essentially reiterate 
his previously considered contentions with respect to the 
claimed disability, and as such are not considered to be new.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  To the extent 
that the appellant contends that his low back disorder was 
incurred or during his military service, for purposes of 
showing entitlement to service connection, such statements, 
being in effect lay speculation on medical issues involving 
the presence or etiology of a disability, are not probative 
to the claim on appeal and, therefore, are not deemed to be 
material.  See Pollard v. Brown, 6 Vet. App. 11 (1993) 
(pursuant to Espiritu, 2 Vet. App. 492, lay testimony 
attempting to diagnose frostbite or arthritis in service held 
to not be competent evidence for such purpose, and thus not 
material); see also Moray, 5 Vet. App. 211 (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108).

Accordingly, the appellant has not submitted evidence that is 
new and material such as to form the basis to reopen and 
review the previously denied claim seeking entitlement to 
service connection for a low back disorder.  The additional 
evidence is not so significant that it must be considered in 
order to decide fairly the merits of the claim.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligations 
under section 5103(a).  In this respect, it is not shown that 
the appellant has put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could serve as new and material evidence to reopen his claim.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991) (VAs duty 
is just what it states, a duty to assist, not a duty to prove 
a claim).  See also Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  Hence, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VAs obligation under 
section 5103(a) to assist claimant in filing his claim 
pertains to relevant 
evidence (i.e., evidence having any tendency to make the 
existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence, see Counts v. Brown, 
6 Vet. App. 473 (1994)) which may exist or could be 
obtained).


ORDER

New and material evidence sufficient to reopen a claim for 
service connection for a low back disorder not having been 
submitted, the claim is not reopened, and the appeal is 
denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
